In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration thereof,
It is ordered by the court, sua sponte, that an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct. Prac. R. 10.6: The respondent shall file an answer to the complaint within seven days of the date of this entry. The parties shall file any evidence they intend to present within ten days of the date of this entry; relators shall file a brief within five days of the filing of the evidence; respondent shall file a brief within ten days after the filing of relators’ brief; and relators may file a reply brief within five days after filing of respondent’s brief.
Pursuant to S.Ct.Prae.R. 10.6, the issuance of this alternative writ stays the proceedings that relator seeks to prohibit until there is a final determination by the court.